Title: From James Madison to James Monroe, 21 May 1818
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier May 21. 1818
I have just been favored with yours of the 18th. inclosing the Moscow document. I had previously recd. that written on your setting out for Loudon.
The Russian paper accounts for the confident tone of Spain towards the U. S.; and throws light on the equivocal conduct of G. B. in relation to Spanish America. It corroborates, at the same time the circumspect policy observed by the Govt. of the U. S. and in which the nation undoubtedly concurs. Perhaps the most delicate point to be decided, awaits the return of your Commissioners. Their report may call for a formal and full acknowlegement of the Independence of Buennos Ayres, and the step be threatened with the active resentment of all Europe. The character and views of Alexander appear to be more & more wrapt in mystery. It wd. seem that he aspires to be the Conservator of the peace of the World, in contrast with the conquering genius of Napoleon, and that he mingles with this ambition, a spice of fanaticism; which whether as often happens it ends in hypocrisy, or on the contrary grows into stronger delusions of supernatural guidance, may transform the Saint into the Despot. Already he talks of coercion tho’ he disclaims the sword.
We have here a very remarkable Spring. It is nearly 3 weeks later than usual; and has been attended with frosts in the present month, which have with little exception destroyed the peaches, Cherries & some other fruits. They have deprived me also, of the best, tho’ not the largest portion of my Wheat. What was of the forward sort, and in the strongest soil, was entirely cut off. The crop will come entirely from new shoots, which under the most favorable circumstances, will not yield more than half of what wd. otherwise have been reaped. The cold & dry weather have given some alarm with respect to the Corn fields. It is now more than a month since most of the grain was put into the ground, and but a small proportion is in many places getting above it; with a discovery that a great deal of it never can. And the season is now much later, than the usual one for the last replanting. Fortunately the Hessian fly does not seem likely to make its ravages very extensive; tho’ in particular fields, it will materially diminish the crop. The Lawler wheat, in the main, sustains its invulnerable character. It has however suffered much in common with the other kinds from the peculiar unfavorableness of the Winter.
I hope you will dispose of yourself during the summer in the manner most friendly to your health. As nature does less for us, we should take more care of ourselves. We shall count of course on the pleasure of seeing you all, in your transits between Washington & Albemarle; if the later [sic] as we presume will be the case, should be the scene of your relaxation. Sincerely & respectfully yrs.
James Madison
